Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-9, and 14-16, 18-21 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Hart et al. (Hart) 4,336,884. Hart discloses  An adhesive mounting assembly, comprising: a backing including opposing first and second major planar surfaces separated by a thickness; a first adhesive region on the first major planar  by a thickness; a first adhesive region on the first major planar surface of the backing, the first adhesive region exhibiting adhesive properties; a first non-adhesive region on the second major planar surface of the backing, the non- adhesive region lacking significant adhesive properties and directly opposed to first adhesive region; and a mounting device adjacent to the backing second major surface of the backing; the adhesive mounting assembly of claim 20 and further comprising a second non-adhesive region on the first major surface and a second adhesive region on .
   
[AltContent: textbox (first adhesive/lower stiffness (48)
non-adhesive/higher stiffness
mounting device (12) )][AltContent: textbox (second adhesive (48)
non-adhesive/higher stiffness)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]                              
    PNG
    media_image1.png
    272
    260
    media_image1.png
    Greyscale


[AltContent: textbox (non-adhesive region with deadening lay including film (40)/higher stiffness)][AltContent: arrow][AltContent: textbox (mounting device (12))][AltContent: arrow]                                              
    PNG
    media_image2.png
    642
    143
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hart 4,336,884. Hart discloses all of the limitations of the claimed invention except for the non-adhesive region has a size, and wherein the non-adhesive region size is within 10% of a size of the mounting device; wherein the non-adhesive region adjacent to or aligning with the mounting device has a size, and wherein the size of the non-adhesive region is within 5% of a size of the mounting device and/or the mounting device area; wherein the non-adhesive region comprises between about 15% and about 45% percent of a total adhesive article area; wherein the adhesive region comprises between about 20% and about 80% percent of a total adhesive article area; wherein the adhesive region has a width extending between first and second opposed side ends of the backing, and the width of the adhesive region decreases as the adhesive region approaches a tab and/or a first terminal end of the backing.  It would have been obvious In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) which is known to provide more or less adhesive properties to the regions which are increased or decreased, respectively. 
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hart 4,336,884. Hart discloses all of the limitations of the claimed invention except for wherein the region of lower stiffness has a Young's modulus of between about 600 PSI and about 1500 PSI as measured by ASTM D638, and wherein the region of higher stiffness has a Young's modulus of between about 660 PSI and about 2000 PSI as measured by ASTM D638.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to wherein the region of lower stiffness has a Young's modulus of between about 600 PSI and about 1500 PSI as measured by ASTM In re Leshin, 125 USPQ 416.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art discloses conventional adhesive mounting type hooks. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY T WOOD whose telephone number is (571)272-6826. The examiner can normally be reached M-Thur 9:00am-5:30pm flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 
/KIMBERLY T WOOD/           Primary Examiner, Art Unit 3631